DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the first and the second IC logic dies do not have an input/output interface”. It is not clear what this means. All functional IC logic dies must accept inputs and provide output in order to contribute to circuit functionality. Without such functionality, the IC logic dies can neither get any inputs nor give any outputs.  For the purposes of this office action, it will be assumed that the above recitation is equivalent of wherein the first and the second IC logic dies do not have an integrated input/output interface chiplet circuitry as part of the first and second IC logic dies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Liang (US 2015/0235915), hereinafter Liang, in view of Subramaniam (US 11100028), hereinafter Subramaniam.

Regarding claim 1, Liang (refer to Figure 10) teaches an integrated circuit (IC) package (550, para 87) comprising: 
an interposer (216, para 87) disposed on a first surface (i.e. a top surface of 150 in orientation of Figure 10) of a package substrate (150, para 87); 
a first IC die (one of 220, para 86) disposed on the interposer (216); and 
a chiplet (202, para 86) disposed on a second surface (i.e. a bottom surface of 150 in orientation of Figure 10) of the package substrate opposite the first surface of the package substrate.
Liang does not teach that the first IC die is specifically “a first IC logic die” and that the chiplet (202) is specifically “an interconnection interface chiplet”.
Subramaniam teaches that when an integrated circuit package employs multiple integrated circuits including at least a first IC die that includes logic functionality (Col. 3, lines 4-14 and 34-42), the use of an interconnection interface chiplet for making interconnections is known in the art (Col. 1, lines 39-48). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the first IC die is specifically “a first IC logic die” and that the chiplet is specifically “an interconnection interface chiplet”.  The ordinary artisan would have been motivated to modify Liang for at least the purpose of supporting a multiple die logic circuit that requires integration of different physical layer (PHY) interfaces and communication protocols (Col. 3, lines 34-40 of Subramaniam).



Regarding claim 5, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not teach wherein the first IC logic die “comprises Bunch of Wires (BoW) or equivalent device to device interface”. Subramaniam teaches that chiplet can support different physical layer interfaces and communication protocols to serve as die-to-die interconnect bridge for different physical layer interfaces like SerDes and BoW (Col. 3, lines 34-37 and 59-65). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the first IC logic die “comprises Bunch of Wires (BoW) or equivalent device to device interface”.  The ordinary artisan would have been motivated to modify Liang for at least the purpose of supporting a device to device interface that is known to efficiently route signals and reduces delays can be used with other different physical layer interfaces with the interconnection interface chiplet  (Col. 3, lines 4-14).

Regarding claim 6, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not teach, wherein the interconnection interface chiplet comprises “a SerDes chiplet or a component IO interconnect chiplet”. Subramaniam teaches that chiplet can support different physical layer interfaces and communication protocols to serve as die-to-die interconnect bridge for different physical layer interfaces like SerDes and BoW (Col. 3, lines 34-37 and 59-65).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the interconnection interface chiplet comprises “a SerDes chiplet or a component IO interconnect chiplet”.  The ordinary artisan would have been motivated to modify Liang at least for the purpose of supporting a device to device interface that efficiently performs serializers/deserializers (SerDes) and can be used with other different physical layer interfaces with the interconnection interface chiplet  (Col. 3, lines 4-14).

Regarding claim 10, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not specifically disclose that wherein the interconnection interface chiplet is “electrically connected to the first IC logic die through connectors formed in the interposer and the package substrate”.  However, Subramaniam teaches that the interconnection interface chiplet can support different physical layer interfaces and communication protocols to serve as die-to-die interconnect bridge for different physical layer interfaces (Col. 3, lines 34-37 and 59-65); i.e. primary purpose of the interconnection interface chiplet is to provide interconnections between various components of the IC package. Further, purpose of an interposer is also known to route interconnections. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that interconnection interface chiplet provides all interconnecitons, such as by “electrically connected to the first IC logic die through connectors formed in the interposer and the package substrate”.  The ordinary artisan would have been motivated to modify Liang at least for the purpose of supporting interconnection of the first IC logic die to the package substrate (and the interconnection interface chiplet located on the substrate) through the interposer; thus enabling the IC package to support different physical layer interfaces but still enable their interconnection with the interconnection interface chiplet  (Col. 3, lines 4-14 of Subramaniam).


Regarding claims 11-12, Liang (refer to Figure 10) teaches the IC package of claim 1, wherein the package substrate comprises an organic substrate (para 67), wherein (as recited in claim 12) the organic substrate further comprises: a core organic material (core of 302 – see para 68; also see para 67); a first plurality of build-up layers (106, best seen in Figure 8C; also see para 72, especially 1st sentence) disposed on the core organic material facing the interposer; and a second plurality of build-up layers disposed below the core organic material (noting that 106 is on two opposing sides of 302 – best seen in Figure 8C), but does not teach that the substrate is “facing a printed circuit board (PCB)”. However, Liang teaches that it is known in the art to mount IC packages on printed circuit boards (para 19).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the IC package is mounted on a printed circuit board via the substrate, i.e. the substrate is “facing a printed circuit board (PCB)” providing shortest interconnects.  The ordinary artisan would have been motivated to modify Liang at least for the purpose of providing a well known circuit interconnection member such as a printed circuit board, and mount tit with the substrate facing the printed circuit board so as to provide short interconnections between the substrate and the printed circuit board, thus improving electrical performance.

Regarding claim 13, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not specifically disclose that the interconnection interface chiplet is disposed “in close proximity to a solder ball disposed on a printed circuit board (PCB)”.  However, Liang (refer to Figure 10) teaches that the interconnection interface chiplet (202, as modified for claim 1) is disposed in close proximity to a solder ball (210) that is suitable for connecting to the next level substrate such as a printed circuit board.  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the interconnection interface chiplet is disposed “in close proximity to a solder ball disposed on a printed circuit board (PCB)”.  The ordinary artisan would have been motivated to modify Liang at least for the purpose of providing a well known circuit interconnection member such as a printed circuit board, and to dispose the interconnection interface chiplet close to interconnects (such as solder ball) disposed on the printed circuit board, thus enabling short interconnections between the interconnection interface chiplet and the printed circuit board, which improves electrical performance.

Regarding claim 14, Liang (refer to Figure 10) teaches the IC package of claim 1, wherein the interconnection interface chiplet (202, as modified for claim 1) is disposed vertically below the first IC logic die (any one of 220, as modified for claim 1).

Regarding claims 15-16, Liang (refer to Figure 10) teaches the IC package of claim 1, further comprising: a second IC logic die (the other of the 220 shown in Figure 10, as modified for claim 1) disposed side by side in close proximity to the first IC logic die (best seen in Figure 10), wherein (as recited in claim 16) the first and the second IC logic dies do not have an input/output interface (interpreted as “the first and the second IC logic dies do not have an integrated input/output interface chiplet circuitry as part of the first and second IC logic dies”; see 35 USC 112, 2nd paragraph rejection above, noting such as chiplet is not taught to be included in 220).
.
Regarding claim 17, Liang (refer to Figure 10) teaches an integrated circuit (IC) package (550, para 87) comprising: 
an IC die (one of 220, para 86) disposed on a first surface (i.e. upper surface in orientation of Figure 10) of a package substrate (150, para 87); and 
a chiplet (202, para 86) disposed on a second surface (i.e. lower surface in orientation of Figure 10) of the package substrate (150) opposite to the first surface of the package substrate.
Liang does not teach that the first IC die is specifically “a first IC logic die” and that the chiplet (202) is specifically “an interconnection interface chiplet”.
Subramaniam teaches that when an integrated circuit package employs multiple integrated circuits including at least a first IC die that includes logic functionality (Col. 3, lines 4-14 and 34-42), the use of an interconnection interface chiplet for making interconnections is known in the art (Col. 1, lines 39-48). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the first IC die is specifically “a first IC logic die” and that the chiplet is specifically “an interconnection interface chiplet”.  The ordinary artisan would have been motivated to modify Liang for at least the purpose of supporting a multiple die logic circuit that requires integration of different physical layer (PHY) interfaces and communication protocols (Col. 3, lines 34-40 of Subramaniam).

Regarding claim 18, Liang (refer to Figure 10) teaches the IC package of claim 17, but does not teach wherein the first IC logic die “comprises Bunch of Wires (BoW) or equivalent device to device interface”. Subramaniam teaches that chiplet can support different physical layer interfaces and communication protocols to serve as die-to-die interconnect bridge for different physical layer interfaces like SerDes and BoW (Col. 3, lines 34-37 and 59-65). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the first IC logic die “comprises Bunch of Wires (BoW) or equivalent device to device interface”.  The ordinary artisan would have been motivated to modify Liang for at least the purpose of supporting a device to device interface that is known to efficiently route signals and reduces delays can be used with other different physical layer interfaces with the interconnection interface chiplet  (Col. 3, lines 4-14).

Regarding claim 20, Liang (refer to Figure 10) teaches an integrated circuit (IC) package (550, para 87) comprising: 
an IC die (one of 220, para 86) disposed on a first surface (i.e. a top surface of 150 in orientation of Figure 10) of a package substrate (150, para 87); and 
interface chiplet (202, para 86) disposed on a second surface (i.e. a bottom surface of 150 in orientation of Figure 10) of the package substrate vertically below the IC die (one of 220).
Liang does not teach that the first IC die is specifically “a first IC logic die” and that the chiplet (202) is specifically “an interconnection interface chiplet”.
Subramaniam teaches that when an integrated circuit package employs multiple integrated circuits including at least a first IC die that includes logic functionality (Col. 3, lines 4-14 and 34-42), the use of an interconnection interface chiplet for making interconnections is known in the art (Col. 1, lines 39-48). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the first IC die is specifically “a first IC logic die” and that the chiplet is specifically “an interconnection interface chiplet”.  The ordinary artisan would have been motivated to modify Liang for at least the purpose of supporting a multiple die logic circuit that requires integration of different physical layer (PHY) interfaces and communication protocols (Col. 3, lines 34-40 of Subramaniam).

Claims 2-4, 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Subramaniam, as also applied to claim 1 or 17 above, and further in view of  IDS referene Zhang (US 2020/0006239), hereinafter Zhang.

Regarding claim 2, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not teach “further comprising: an integrated voltage regulator disposed on the second surface of the package substrate”. Zhang (refer to Figure 1) teaches integrated circuit package assemblies comprising a first IC logic die (104, para 23), wherein the integrated circuit package further comprises  a fully integrated voltage regulator (or FIVR circuitry – see 112, para 24), and further teaching that  instead of integrating voltage regulators with central processing units or within other dies that may be attached to the die side of a package (para 12), an integrated voltage regulator is advantageously disposed on the opposing surface of the package substrate (para 13-14), It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the integrated circuit package further comprises: “an integrated voltage regulator disposed on the second surface of the package substrate”. The ordinary artisan would have been motivated to modify Liang for at least the purpose of providing a power circuit configuration that is known to decrease the size of the central processing units or other die that are located on the die side of the package, which also increases die yields and reduces die costs (para 12-13 of Zhang).

Regarding claims 3-4, Liang (refer to Figure 10) teaches the IC package of claim 2, but does not teach “the integrated voltage regulator is physically connected to the interconnection interface chiplet” (as recited in claim 3); or that .”the integrated voltage regulator is configured to supply a power to the interconnection interface chiplet” (as recited in claim 4).  However, Subramaniam teaches that when an integrated circuit package employs multiple integrated circuits including not only logic functionality (Col. 3, lines 4-14 and 34-42) but also power circuitry to power the circuits (Col. 11, line 55 to Col. 12, line 9).   The ordinary artisan would have been motivated to modify Liang for at least the purpose of supporting integration of different physical layer (PHY) interfaces and communication protocols (Col. 3, lines 34-40 of Subramaniam), including power interface of the integrated voltage regulator that is physically connected to the interconnection interface chiplet; and as such, can be used to route power to multiple or all components of the circuitry, including the interconnection interface chiplet.


Regarding claim 7, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not teach further comprising “a plurality of high bandwidth memory (HBM) devices formed on the interposer”.  However, Liang teaches that the dies may comprise one or more memory dies (para 19, especially 1st sentence). Subramaniam teaches that chiplet finds application in the area of memory devices (Col. 3, lines 4-14) and Zhang (refer to Figure 1) teaches attaching non-power dies (which include memory) to the die side of a package (para 12; also see rejection of claim 3),  Further, Subramaniam teaches that the chiplet can support different physical layer interfaces and communication protocols to serve as die-to-die interconnect bridge for different physical layer interfaces including high bandwidth interconnect and BoW (Col. 4, lines 12-23).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the IC package further comprises a plurality of high bandwidth memory (HBM) devices formed on the interposer (i.e. on the die side of the substrate).  The ordinary artisan would have been motivated to modify Liang at least for the purpose of supporting a device to device interface like high bandwidth interconnect for a memory circuit  (Col. 3, lines 4-14).

Regarding claim 8, Liang (refer to Figure 10) teaches the IC package of claim 1, but does not teach “each of the HBM devices comprises a physical (PHY) interface configured to horizontally aligned with a PHY interface in the first IC logic die”. However. Liang teaches that interconnections between first IC die (one of 220 in figure 10 of Liang) are horizontally aligned with other interfaces (also note that no specific reference is given to determine what constitutes the “horizontal” direction to determine what is “horizontally aligned” and as such, any direction may be considered horizontal). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the IC package has “each of the HBM devices comprises a physical (PHY) interface configured to horizontally aligned with a PHY interface in the first IC logic die”.  The ordinary artisan would have been motivated to modify Liang at least for the purpose of aligning devices in a direction that minimizes interconnect length to improve electrical performance while still meeting traditional space, routing and packaging constraints.

Regarding claim 9, Liang (refer to Figure 10) teaches the IC package of claim 1, , wherein a side (for example, horizontal sides of 220 and 216 in orientation of Figure 10) of the first IC logic die (one of 220, as modified for claim 1) is aligned with a side of the interposer (216).

Regarding claim 19, Liang (refer to Figure 10) teaches the IC package of claim 17, but does not teach “further comprising: an integrated voltage regulator disposed on the second surface of the package substrate”. Zhang (US 20200006239) (refer to Figure 1) teaches integrated circuit package assemblies comprising a first IC logic die (104, para 23), wherein the integrated circuit package further comprises  a fully integrated voltage regulator (or FIVR circuitry – see 112, para 24), and further teaching that  instead of integrating voltage regulators with central processing units or within other dies that may be attached to the die side of a package (para 12), an integrated voltage regulator is advantageously disposed on the opposing surface of the package substrate (para 13-14), It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Liang so that the integrated circuit package further comprises: “an integrated voltage regulator disposed on the second surface of the package substrate”. The ordinary artisan would have been motivated to modify Liang for at least the purpose of providing a power circuit configuration that is known to decrease the size of the central processing units or other die that are located on the die side of the package, which also increases die yields and reduces die costs (para 12-13 of Zhang).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892